                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


JASMINE SARTAIN                                        CIVIL ACTION

VERSUS                                                 NO: 16-1952

DARREL VANNOY                                          SECTION: “J”(3)

                                     ORDER

      The Court, having considered the petition, the record, the applicable law and

the Report and Recommendation of the United States Magistrate Judge, and the

failure of any party to file any objection to the Magistrate Judge’s Report and

Recommendation, hereby approves the Report and Recommendation of the United

States Magistrate Judge and adopts it as its own opinion. Accordingly,

      IT IS ORDERED that the federal application for habeas corpus relief filed by

Jasmine Sartain is DENIED and DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 10th day of January, 2019.



                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
